t c memo united_states tax_court john j burke and vivian burke petitioners v commissioner of internal revenue respondent docket no filed date vincent r barrella for petitioner vivian burke catherine r chastanet and mark a ericson for respondent memorandum opinion ruwe judge in burke v commissioner tcmemo_1995_608 we sustained respondent's determination of federal_income_tax deficiencies and additions to tax for fraud delinquent filing and substantial_understatement against petitioner john j burke for the taxable years and we also found that petitioner vivian burke did not tacitly consent to the filing of joint federal_income_tax returns and therefore was not jointly and severally liable for the taxes in issue we now consider petitioner1 vivian burke's motion for an award of litigation costs pursuant to section and rule background3 in date the suffolk county district attorney's office indicted john burke on two counts of grand larceny for embezzling more than dollar_figure million in insurance premiums from u s life_insurance co between and pursuant to a plea agreement mr burke pled guilty to grand larceny a felony for his failure to remit sales_taxes which were owing from a restaurant owned by mr burke to the new york state department of taxation and finance 1hereinafter all references to petitioner are to petitioner vivian burke 2the petition in this case was filed on date therefore the motion has been considered under sec_7430 as amended by sec a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 effective for all civil tax proceedings commenced after date all rule references are to the tax_court rules_of_practice and procedure 3neither party has requested an evidentiary hearing regarding the motion for an award of litigation costs the relevant facts are taken from the parties' memoranda and our opinion in burke v commissioner tcmemo_1995_608 on date mr burke filed untimely federal_income_tax returns for and the returns reported tax_liabilities of dollar_figure dollar_figure and dollar_figure respectively the returns also purported to be joint returns and a signature purporting to be that of petitioner appeared on each return petitioner individually was not required to file a return of her own for any of the years in issue at the time mr burke filed the returns petitioner was aware of the financial and legal problems mr burke had encountered during the taxable years in issue the returns in question were filed long after their due dates at which time petitioners were experiencing severe marital difficulties on date respondent sent a letter do to petitioners at their home address in setauket new york the letter informed petitioners that their and federal_income_tax returns were under investigation and requested information regarding a claimed theft_loss and a small_business_corporation s_corporation loss as well as copies of petitioners' and federal_income_tax returns in a letter dated date kenneth s silver the accountant for two insurance agencies owned by mr burke the burke insurance agencies provided respondent with a form_2848 power_of_attorney and declaration of representative and confirmed a meeting with respondent for date the power_of_attorney authorized mr silver to represent both mr burke and petitioner in respondent's audit mr silver and respondent's examining agents met on date and date and had several telephone conversations prior to date there is no evidence of any discussion regarding the purported joint filing_status of the returns during the audit process respondent served summonses upon various banks where petitioners had their business and personal accounts pursuant to sec_7609 respondent sent a certified letter to the account_holder s within business days of the issuance of the summonses to notify the account_holder s of the existence of the summonses on date respondent issued to petitioners a letter 30-day_letter which proposed the following adjustments addition_to_tax year deficiency sec_6651 dollar_figure dollar_figure big_number big_number respondent disallowed deductions for losses allegedly incurred by ard rhei inc an s_corporation owned by mr burke and deductions for losses resulting from the alleged embezzlement of 4respondent also sent a copy of the 30-day_letter to mr silver funds from the burke insurance agencies by several of mr burke's employees respondent also determined an addition_to_tax for delinquent filing of the returns in issue the 30-day_letter also stated as follows if you do not agree and wish a conference with the office of the regional_director_of_appeals you must let us know within days an appeals officer who has not examined your return previously will review your case the appeals_office is independent of the district_director and resolves most disputes informally and promptly by going to the appeals_office you may avoid court costs resolve the matter sooner and prevent interest from compounding on date respondent received another form_2848 power_of_attorney from mr silver which appointed mr silver and robert nicolai c p a as petitioners' representatives for the taxable years through both petitioners had signed this form on date on date mr silver informed respondent that petitioners would not be filing a protest neither petitioners nor mr silver ever requested an appeals_office conference with respondent on date respondent issued a notice_of_deficiency which determined deficiencies in petitioners' federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure percent of dollar_figure the interest due on dollar_figure additions to tax_year deficiency sec_6651 sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure percent of the dollar_figure interest due on dollar_figure big_number -- big_number percent of the big_number interest due on dollar_figure in addition to the adjustments contained in the 30-day_letter respondent determined that mr burke had failed to report dollar_figure in premium funds which he had embezzled from u s life respondent also determined additions to tax for delinquent filing fraud and substantial_understatement respondent did not issue a second 30-day_letter prior to issuance of the notice_of_deficiency on date attorney michael n balsamo filed the original petition in this case on behalf of both petitioners the petition stated in several places that the returns were jointly filed 5in her answer respondent asserted an increased deficiency and additions to tax for the facts upon which petitioners rely are as follows a petitioners filed their tax returns for the and taxable years on or about date d the deficiencies herein have been asserted against petitioner vivian burke for the sole reason that she executed joint tax returns with petitioner john j burke i petitioner vivian burke is not responsible for any of the tax interest or penalties asserted by the commissioner since she is an innocent spouse as defined in sec_6013 in support thereof petitioner vivian burke states as follows a joint_return was filed by vivian burke and john j burke for each of the years at issue herein at the time petitioner vivian burke signed the returns at issue herein she did not know and had no reason to know that there was such alleged substantial_understatement emphasis added on date the parties were served with notice that petitioners' case was scheduled for trial at the court's date session in new york city on date attorney vincent r barrella entered an appearance on behalf of petitioner vivian burke on date following her initial examination of the returns in issue petitioner informed mr barrella that she had not signed the returns on date mr barrella informed respondent who requested handwriting exemplars from petitioner on july or respondent received the report of the internal_revenue_service criminal investigation national forensic laboratory which concluded that petitioner had not signed the returns on date petitioner filed an amended petition which asserted that the signatures on the returns purporting to be hers were not those of vivian burke on or about date respondent conceded the addition_to_tax for fraud against petitioner a trial was conducted on september and in burke v commissioner tcmemo_1995_608 we upheld the income_tax deficiencies and additions to tax determined against mr burke in the notice_of_deficiency as well as the increased deficiencies and additions to tax asserted by respondent in her answer we also concluded that petitioner vivian burke did not tacitly consent to the filing of joint federal_income_tax returns and therefore was not jointly and severally liable for the taxes in issue on date petitioner filed her motion for an award of litigation costs discussion sec_7430 provides that a party that has prevailed in any court_proceeding against the united_states may recover reasonable_litigation_costs to obtain such an award the prevailing_party must establish that she has exhausted the administrative remedies available she has substantially prevailed in the controversy she satisfies certain net_worth requirements the position_of_the_united_states in the proceeding was not substantially justified she has not unreasonably protracted the proceedings and the amount of the costs sought is reasonable sec_7430 and c petitioner bears the burden of proving that she satisfies each of these requirements rule e respondent concedes that petitioner has substantially prevailed and that she satisfies the net_worth requirements exhaustion of administrative remedies the threshold requirement imposed on a taxpayer asserting a claim pursuant to sec_7430 is the exhaustion of administrative remedies before suit is filed sec_301 b proced admin regs provides that where an appeals_office conference is available administrative remedies are exhausted only if the taxpayer participated7 in such a 6in the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 sec_7430 was amended to require the government to establish that its position was substantially justified this amendment is effective for proceedings commenced after date 7a taxpayer or her representative participates in an appeals_conference if the party or qualified_representative continued conference prior to filing a petition or requested an appeals_office conference and the request was denied cole v commissioner tcmemo_1996_375 this requirement aims to preserve the role that the administrative appeals process plays in the resolution of tax disputes by requiring taxpayers to pursue such remedies prior to litigation h rept pincite see also technical explanation of committee amendment cong rec sec daily ed date in the instant case the following facts are not in dispute on date respondent issued to petitioners and their representative mr silver a 30-day_letter which afforded petitioners an opportunity for an appeals_conference with respondent's office of the regional_director_of_appeals however neither petitioners nor their representative requested continued discloses to the appeals_office all relevant information regarding the party's tax matter to the extent such information and its relevance were known or should have been known to the party or qualified_representative at the time of such conference sec_301_7430-1 proced admin regs 8the house report also stated a taxpayer who actively participates in and discloses all relevant information during the administrative stages of the case will be considered to have exhausted the available administrative remedies failure to so participate and disclose information may be sufficient grounds for determining that the taxpayer has not exhausted administrative remedies and therefore is ineligible for an award of litigation costs h rept pincite see also 88_tc_492 an appeals_office conference with respondent petitioner now posits several arguments in an attempt to circumvent her failure to proceed to appeals we shall address each one in turn first petitioner argues that she did not have the opportunity to exhaust her administrative remedies because respondent's determination in the 30-day_letter which afforded petitioners the opportunity for an appeals_conference was entirely different than that contained in the notice_of_deficiency in the notice_of_deficiency respondent determined deficiencies in petitioners' federal income taxes that were dollar_figure greater than the deficiencies determined in the 30-day_letter in the notice_of_deficiency respondent determined additions to tax for delinquent filing fraud and substantial_understatement as well despite these additional determinations in the notice_of_deficiency the fact remains that the 30-day_letter asserted substantial federal_income_tax deficiencies and additions to tax for the years in issue against both petitioners these deficiencies totaled dollar_figure and the additions to tax for delinquent filing totaled dollar_figure petitioner was not required 9in the 30-day_letter respondent determined an addition_to_tax for delinquent filing for each of the years in issue in the notice_of_deficiency respondent determined this addition_to_tax for only and this amount was less than the total amount asserted for delinquent filing in the 30-day_letter 10as an alternative to the additions to tax for fraud respondent determined additions to tax for negligence to file a federal_income_tax return of her own for any year in issue any_tax deficiencies attributable to her could only be due to a determination by respondent that she had elected to file joint returns thus when the 30-day_letter was sent the central issues for petitioner vivian burke were whether she signed the purported joint returns and if not whether she tacitly consented to their filingdollar_figure second petitioner maintains that even if she had availed herself of the available administrative remedies it would have been of no consequence in discussing the importance of the exhaustion of administrative remedies requirement the report of the house ways_and_means_committee stated that the committee recognizes that the exhaustion of remedies requirement may be inappropriate in some cases for example if a notice_of_deficiency is issued to a taxpayer in connection with an issue which the internal_revenue_service has identified as one which it will litigate in all cases then it would be inappropriate to require an administrative appeal 11these were the central and ultimately decisive issues notwithstanding that neither petitioner nor her representatives alleged that she had not filed joint returns until mr barrella entered his appearance on petitioner's behalf after the case was set for trial prior to that time petitioner had affirmatively alleged that she filed joint returns with mr burke indeed joint_return filing was a requirement for petitioner to prevail on her claim that she was an innocent spouse see sec_6013 petitioner has consistently maintained even when she alleged that the returns were jointly filed that she had no knowledge of her husband's income-producing activities she maintained this position even after amending her petition the amount of tax in question was never the focus of petitioner's individual position at trial petitioner's counsel indicated that petitioner was not interested in issues other than joint_return and innocent spouse status therefore taxpayers are required to exhaust available administrative remedies unless the court determines that under the circumstances of the case such requirement is unnecessary h rept supra pincite in this case petitioner contends that respondent's position was set in stone and petitioners could have agreed to respondent's proposed adjustments or else proceeded to trial we disagree nothing in the record suggests that respondent would not have considered petitioner's claims had she proceeded to appeals in and submitted relevant information regarding the joint_return issuedollar_figure the fact that respondent refused to concede the joint_return issue after learning years later that petitioner had not signed the returns does not persuade us to the contrary by then petitioner had affirmatively alleged in her petition that she had jointly filed the returns in question in light of this it was respondent's position that petitioner had consented to her husband's filing of joint returns petitioner also seeks to excuse her failure to pursue administrative remedies on the grounds that she did not learn that respondent was seeking to hold her liable for deficiencies until after the issuance of the notice_of_deficiency however petitioners received notification from respondent that she would be conducting an examination of their federal_income_tax returns 12respondent conceded the addition_to_tax for fraud against petitioner shortly after receipt of her forensic report which concluded that the signatures on the returns were not petitioner's petitioner signed two powers of attorney granting mr silver's accounting firm the authority to represent her for purposes of respondent's audit moreover through her original attorney petitioner maintained in the petition and until shortly before trial in this case that the returns were jointly fileddollar_figure see supra pp petitioner's reliance on our opinion in lomanno v commissioner tcmemo_1994_426 granting the taxpayer's motion for an award of attorney's_fees and litigation costs is misplaced in lomanno we determined that the taxpayer had exhausted her administrative remedies despite the fact that no appeals_conference was held however in contrast to the instant case the taxpayer in lomanno never received a 30-day_letter as a result we concluded that sec_301_7430-1 proced admin regs would allow her to be excepted from having to participate in a prepetition appeals_office conference lomanno v commissioner supradollar_figure in addition we found that 13respondent is not required to question and investigate the authenticity of every return signature sec_6064 provides that the fact that an individual's name is signed to a return statement or other document shall be prima facie evidence for all purposes that the return statement or other document was actually signed by him 14pursuant to sec_301_7430-1 proced admin regs in the case of a petition in the tax_court a party's administrative remedies shall be deemed to be exhausted if i the party did not receive a notice_of_proposed_deficiency 30-day_letter prior to the issuance of the continued prior to the filing of the petition the taxpayer's counsel had not turned his back on any opportunity that was afforded him to present evidence to support the taxpayer's position counsel made both written and oral requests to meet with the commissioner's agents although these were to no avail on these facts we held that the taxpayer had exhausted her available administrative remedies the instant case is also distinguishable from 88_tc_529 revd 851_f2d_1492 d c cir in phillips the taxpayer failed to request consideration of his case by appeals despite the commissioner's issuance of a preliminary notice informing him that he was entitled to administrative review nevertheless we concluded that the taxpayer had exhausted his administrative remedies because the issue in question did not arise until after the commissioner had mailed the notice of deficiencydollar_figure thus there was no possible opportunity for an administrative appeals_conference regarding that issue id pincite subsequent to the docketing of the continued statutory notice and the failure to receive such notice was not due to actions of the party and ii the party does not refuse to participate in an appeals_office conference while the case is in docketed status 15the issue concerned the validity of a joint filing_status election made on a return filed after the notice_of_deficiency for the same year had been mailed see 86_tc_433 affd 851_f2d_1492 d c cir case the taxpayer's accountant had communicated regularly with the commissioner's appeals_office and his attorney had communicated with the commissioner's counsel on all matters in phillips we also found that the commissioner's insistence on pursuing the matter through litigation and her refusal to consider the impact of two prior revenue rulings on her litigating position demonstrated that any discussion of the relevant issue that the taxpayer attempted was futile in support of our conclusion we relied upon the report of the house ways_and_means_committee which recognized that under circumstances indicating an unwillingness on the part of the commissioner to compromise the standard of exhaustion of administrative remedies should be applied less strictly id pincite see also h rept supra pincite in contrast the dispositive issue in petitioner's case has always been the same whether petitioner signed the returns in issue or tacitly consented to their filing in addition we do not find evidence of intransigence by respondent as we did in phillips in the instant case petitioner failed to allege that she had not filed joint returns until shortly before trial after concluding that petitioner had not signed the returns in issue respondent was confronted with the fact that petitioner had filed joint returns with mr burke for years prior and subsequent to the years in issue and had alleged in her pleadings that the returns for the years in issue were joint returns had petitioner and her representatives originally come forward at the administrative appeals_conference offered in date with the relevant facts to demonstrate that she had not filed joint returns for the years in issue we have every reason to believe that her case could have been resolved without the need for this litigationdollar_figure we hold that petitioner did not exhaust her administrative remedies since she failed to request an appeals_office conference which was offered by respondent in the 30-day_letter 927_f2d_782 4th cir see also 88_tc_492 therefore petitioner is not entitled to an award of reasonable_litigation_costs as a result of our disposition we express no opinion as to whether any of the remaining requirements of sec_7430 have been satisfied an appropriate order will be issued 16even an appeals_conference regarding petitioner's initial position that she was an innocent spouse would have had to explore the issues of whether the and returns were joint returns petitioner's involvement in their preparation and her involvement in and knowledge of the underlying transactions
